Name: Commission Regulation (EC) No 3266/93 of 29 November 1993 on the supply of vegetable oil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 11 . 93 Official Journal of the European Communities No L 294/5 COMMISSION REGULATION (EC) No 3266/93 of 29 November 1993 on the supply of vegetable oil as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republi ­ cation of the notice of invitation to tender, a third deadline for submission of tenders should be opened, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain recipients 821 tonnes of vegetable oil ; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs : HAS ADOPTED THIS REGULATION : Article 1 Vegetable oil shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 November 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 174, 7.7. 1990, p. 6. 0 OJ No L 136, 26. 5 . 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . 0 OJ No L 81 , 28. 3 . 1991 , p. 108 . 30 . 11 . 93No L 294/6 Official Journal of the European Communities ANNEX LOTS A, B, C and D 1 . Operation Nos ('): 1000/93 to 1003/93 2. Programme : 1993 3. Recipient (2) : UNRWA Headquarters, Supply Division, Vienna International Centre, PO "Box 700, A- 1400 Vienna (telex 135310 UNRWA A  fax (1)230 75 29) 4. Representative of the recipient : UNRWA Field Supply and Transport Officer, lot A (1000/93): Ashdod : West Bank, PO Box 19149, Jerusalem [tel.: 972(2)89 05 55 ; telex : 26194 UNRWA IL ; fax 972(2)81 65 64] lot B (1001 /93): Latakia : PO Box 4313, Damascus, SAR, [tel. 963(11)66 02 17 ; telex : 412006 UNRWA SY ; fax : 963(11)24 75 13] lot C (1002/93) : Beirut : PO Box 947, Beirut, Lebanon [tel . : 86 31 32 ; telex : 21430 UNRWA LE ; fax : 87 1 1 45 02 32 (via Satellite)] lot D (1003/93) : Amman : PO Box 484, Amman, Jordan [tel. : 962 (6) 74 19 14  77 22 26 ; telex : 23402 UNRWA JFO ; fax : 962 (6) 68 54 76] 5. Place or country of destination ^:  lot A : Israel,  lot B : Syria,  lot C : Lebanon,  lot D : Jordan. 6. Product to be mobilized : refined sunflower oil 7. Characteristics and quality of the goods (3) f) : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under III Alb) 8 . Total quantity : 821 tonnes 9. Number of lots : four (lot A : 400 tonnes ; lot B : 100 tonnes ; lot C : 171 tonnes ; lot D : 150 tonnes) 10. Packaging and marking (6) (9) ( 1#) : OJ No C 114, 29. 4. 1991 , p. 1 (under IIIA 2.1 , III.A.2.3) metal casks Markings in English Supplementary markings on the packaging :  lots A, B and C : 'UNRWA'  lot D : 'UNRWA  Expiry date : ' (8) 11 . Method of mobilization : the Community market 1 2. Stage of supply : lots A, B : free at port of landing  landed ; lots C, D : free at destination 1 3. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : lot A : Ashdod ; lot B : Latakia 16. Address of the warehouse and, if appropriate, port of landing : Lot C : UNRWA depots in Beirut, Lebanon ; lot D : UNRWA depots in Amman, Jordan 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 3  16. 1 . 1994 18. Deadline for the supply : lots A, B : 6 . 2. 1994 ; lots C, D : 13 . 2. 1994 19. Procedure for determining the costs of supply : tendering procedure 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 14. 12. 1993 (Brussels time) 30. 11 . 93 Official Journal of the European Communities No L 294/7 21 . A : In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 4. 1 . 1994 (Brussels time) (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 24. 1  6. 2. 1 994 (c) deadline for the supply : Lots A, B : 27. 2. 1994 ; lots C, D : 6. 3 . 1994 B : In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 18 . 1 . 1994 (Brussels time) (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 7  20. 2. 1994 (c) deadline for the supply : Lots A, B : 13. 3 . 1994 ; lots C, D : 20. 3 . 1994 22. Amount of tendering security : ECU 1 5 per tonne 23. Amount of delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (') : Bureau de laide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B- 1 049 Bruxelles ; (telex 22037 / 25670 AGREC B ; telefx : (32/2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on application by the successful tenderer (4) :  Notes : (') The operation number should be mentioned in all correspondance. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and -137 and iodine - 131 levels. The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate. (4) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders sumbitted. 0 Commission delegation to be contacted by the succesful tenderer : see OJ No C 1 14, 29 . 4. 1991 , p. 33. (6) Lot A : not in containers. Lots C, D : consignment to be stowed in 20-foot-containers . f) The phytosanitary certificate and the certificate of origin must be signed and stamped by a Syrian consu ­ late, including a statement that consular fees and charges have been paid (action 1001 /93, lot B). (8) The date of expiry shall correspond to the date of manufacture plus two years (action 1003/93, lot D). 0 By way of derogation from OJ No C 114 : 190 to 200 litre/kilo metal casks . Lots A, 6 : the casks must be made of sheet of a minimum thickness of 1 ,0 mm for the cover, 0,9 mm for the body and 1,0 m:n for the base (10 mm x 9 mm x 10 mm). Lots C, D : the casks must be made of sheet of a minimum thickness of 1,0 mm for the cover, 0,8 mm for the body and 1,0 mm for the base (10 mm x 8 mm x 10 mm). (,0) Notwithstanding OJ No C 114, point IIIA3.(c) is replaced by the following : 'the words "European Community"'.